DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 8-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method of making, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/10/2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sani (U.S. Pub. No. 7,842,111) in view of Yu et al. (Effect of Crystal Structure on the Behavior of Diamond Electrodes: Electrochemical Characteristics of Individual Crystal Faces; Journal of The Electrochemical Society, 149 (7) E260-E264; 2002).
Regarding claims 1-3, Sani teaches polycrystalline diamond compacts which meets the limitation of a body of polycrystalline diamond material (column 1, lines 5-15). Sani teaches the polycrystalline diamond compact comprises a polycrystalline diamond table bonded to the substrate wherein a first plurality of bonded diamond grains exhibiting a first average grain size and a second plurality of bonded diamond grains exhibiting a second average grain size and therefore meets a broad and reasonable interpretation of formed of a mass of diamond grains exhibiting inter-granular bonding (column 2, lines 10-40).  Sani teaches an exterior cutting region by converting a majority of the non-diamond carbon material, such as graphite, to diamond grains via HPHT (column 5, lines 30-67). Sani does not teach wherein between around 50 wt% to around 99 wt% of the diamond grains in a cross-section of the body of polycrystalline diamond material taken at any orientation have a sectorial growth structure.
Yu et al. teaches the sectorial character of HTHP diamond crystals manifests itself in the electrochemical measurements (page E263, conclusion).  It is the position of the Office the polycrystalline diamond taught by Sani et al would be comprised of sectorial growth structures because sectorial character is a property of HPHT diamond crystals.
Regarding claim 4, Sani in view of Yu et al. do not teach a value for the thermal conductivity of the polycrystalline diamond.  It is the position of the Office the polycrystalline diamond will meet applicant’s claimed thermal conductivity because the polycrystalline diamond is formed from graphite material via HPHT method which is commensurate with applicant’s method of making.

Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sani in view of Yu et al. as applied to claim 1 above, and further in view of Irifune et al. (Formation of Pure Polycrystalline Diamond by Direct Conversion of Graphite at High Pressure and High Temperature; Physics of the Earth and Planetary Interiors; 143-144, 593-600; 2004).
Sani in view of Yu et al. teaches the formation of polycrystalline diamond but Sani in view of Yu et al. does not teach substantially free from plastic deformation, substantially macroscopically stress-free or substantially free from dislocations. Irifune et al. teaches Polycrystalline diamond aggregates have been synthesized by direct conversion of graphite at pressures of 12–25 GPa and temperatures 1800–2500 ◦C using a multianvil apparatus (abstract). Irifune et al. teaches the synthesized diamond was optically transparent and colorless, and was of cubic symmetry as determined by micro-focus X-ray diffraction (abstract).  It would have been obvious to one of ordinary skill in the art at the time of filing the polycrystalline formed from graphite as taught by Sani would possess the claimed properties such as substantially free from plastic deformation, substantially macroscopically stress-free or substantially free from dislocations because the polycrystalline diamond taught by Sani is formed from graphite.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guinever S. Gregorio whose telephone number is (571) 270- 5827. The examiner can normally be reached M-W Noon-8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270- 5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUINEVER S GREGORIO/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        06/18/2022